MEMORANDUM **
Dana L. Rose appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that prison officials interfered with his legal mail. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Ramirez v. Galaza, 334 F.3d 850, 853-54 (9th Cir. 2003), and we affirm.
The district court properly dismissed Rose’s Amended Complaint pursuant to 28 U.S.C. § 1915A(b)(l) for failure to state a claim upon which relief can be granted because Rose did not demonstrate any ac*723tual injury. See Lewis v. Casey, 518 U.S. 343, 348-49, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (explaining that to establish a violation of the right of access to the courts, a prisoner must show that he suffered actual prejudice with respect to contemplated or existing litigation); Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir.1996) (noting that mail from the courts, as contrasted to mail from a prisoner’s lawyer, is not protected legal mail).
Rose’s remaining contentions are unpersuasive.
We deny all outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.